

EXHIBIT 10.1

DISTRIBUTION AGREEMENT
BY AND BETWEEN
SEACOR HOLDINGS INC.,
AND
ERA GROUP INC.
DATED AS OF JANUARY 31, 2013



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
Section 1.1
General            1

Section 1.2
Reference; Interpretation            5

ARTICLE II
RECAPITALIZATION, DISTRIBUTION AND
CERTAIN COVENANTS
Section 2.1
Recapitalization and Distribution            5

Section 2.2
SEACOR Determinations            6

Section 2.3
Charter; Bylaws            6

Section 2.4
Directors            6

Section 2.5
Election of Officers            6

Section 2.6
[Intentionally Omitted]            6

Section 2.7
State Securities Laws            6

Section 2.8
Listing Application; Notice to NYSE            6

Section 2.9
Removal of Certain Guarantees; Releases from Liabilities            6

Section 2.10
Corporate Names; Trademarks            7

Section 2.11
Ancillary Agreements            8

Section 2.12
Acknowledgment by Era            8

Section 2.13
Release            8

Section 2.14
Discharge of Liabilities            9

Section 2.15
Further Assurances             9

ARTICLE III
INDEMNIFICATION
Section 3.1
Indemnification by SEACOR            9

Section 3.2
Indemnification by Era            9

Section 3.3
Procedures for Indemnification            9

Section 3.4
Indemnification Payments         11

ARTICLE IV
ACCESS TO INFORMATION
Section 4.1
Provision of Corporate Records         11

Section 4.2
Access to Information         12

Section 4.3
Witnesses; Documents and Cooperation in Actions         12

Section 4.4
Confidentiality         12

Section 4.5
Privileged Matters         13

Section 4.6
Ownership of Information         14

Section 4.7
Cost of Providing Records and Information         14

Section 4.8
Retention of Records         14

Section 4.9
Other Agreements Providing for Exchange of Information         14

Section 4.10
Policies and Best Practices         14

Section 4.11
Compliance with Laws and Agreements         14

ARTICLE V
MISCELLANEOUS
Section 5.1
Complete Agreement; Construction         14

Section 5.2
Ancillary Agreements         14


i

--------------------------------------------------------------------------------



Section 5.3
Counterparts         14

Section 5.4
Survival of Agreements         14

Section 5.5
Distribution Expenses         14

Section 5.6
Notices         15

Section 5.7
Waivers         15

Section 5.8
Amendments         15

Section 5.9
Assignment         15

Section 5.10
Successors and Assigns         15

Section 5.11
Termination         15

Section 5.12
Subsidiaries         15

Section 5.13
Third-Party Beneficiaries         15

Section 5.14
Title and Headings         16

Section 5.15
Schedules         16

Section 5.16
Governing Law         16

Section 5.17
Waiver of Jury Trial         16

Section 5.18
Specific Performance         16

Section 5.19
Severability         16




ii

--------------------------------------------------------------------------------




DISTRIBUTION AGREEMENT
This Distribution Agreement (this “Agreement”), is dated as of January 31, 2013,
by and between SEACOR Holdings Inc., a Delaware corporation (“SEACOR”), and Era
Group Inc., a Delaware corporation and a wholly-owned subsidiary of SEACOR
(“Era” and, together with SEACOR, the “Parties”).
WHEREAS, the Board of Directors of SEACOR has determined that it is in the best
interests of SEACOR and its stockholders to separate the business of Era, all as
more fully described in the Registration Statement (the “Era Business”), from
SEACOR’s other businesses on the terms and conditions set forth herein;
WHEREAS, the Board of Directors of SEACOR has authorized the distribution to the
holders of the issued and outstanding shares of common stock, par value
$0.01 per share, of SEACOR (the “SEACOR Common Stock”) as of the Distribution
Record Date of all of the issued and outstanding shares of common stock, par
value $0.01 per share, of Era (each such share is individually referred to as an
“Era Share” and collectively referred to as the “Era Common Stock”),
respectively, on the basis of one Era Share for every share of SEACOR Common
Stock (the “Distribution”);
WHEREAS, the Boards of Directors of SEACOR and Era have each determined that the
Distribution, the other transactions contemplated by this Agreement and the
Ancillary Agreements are in the best interests of their respective companies and
stockholders, as applicable, and have approved this Agreement and each of the
Ancillary Agreements; and
WHEREAS, the Parties have determined to set forth the principal corporate and
other transactions required to effect the Distribution and to set forth other
agreements that will govern certain other matters prior to and following the
completion of the Distribution.
WHEREAS, for U.S. federal income tax purposes, the Recapitalization and
Distribution are intended to qualify for tax-free treatment under Section 355,
386 and related provisions of the Code.
WHEREAS, the Recapitalization and Distribution are part of a plan to separate
the ERA Business from the SEACOR Business.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    General. Unless otherwise defined herein or unless the context
otherwise requires, as used in this Agreement, the following terms shall have
the following meanings:
“Action” shall mean any demand, action, suit, arbitration, inquiry, proceeding
or investigation, audit, counter suit, hearing or litigation of any nature
whether administrative, civil, criminal, regulatory or otherwise, by or before
any Governmental Authority or any arbitration or mediation tribunal.
“Affiliate” shall mean, when used with respect to any specified Person, a Person
that directly or indirectly controls, is controlled by, or is under common
control with such specified Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise.
Unless explicitly provided herein to the contrary, for purposes of this
Agreement, SEACOR shall not be deemed to be an Affiliate of Era or any of its
Subsidiaries, and Era shall not be deemed to be an Affiliate of SEACOR or any of
its Subsidiaries (not including Era or any of its Subsidiaries).
“Agent” shall have the meaning set forth in Section 2.1(b).
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Ancillary Agreements” shall mean all of the written agreements, instruments,
understandings, assignments or other arrangements (other than this Agreement)
entered into by the Parties or any other member of the Era Group in connection
with the transactions contemplated hereby, including the Transition Services
Agreement, the Employee Matters Agreement and the Tax Matters Agreement.

1

--------------------------------------------------------------------------------




“Applicable Rate” shall mean the rate of interest per annum announced from time
to time by the Wall Street Journal as the “prime rate” at large U.S. money
center banks.
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banking institutions located in the City of New York are
authorized or obligated by Law or executive order to close.
“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of ERA, that will be exchanged for ERA Common Stock in the
Recapitalization.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” shall mean the United States Securities and Exchange Commission.
“Distribution” shall have the meaning set forth in the recitals to this
Agreement.
“Distribution Date” shall mean such date as may be determined by the Board of
Directors of SEACOR or a committee of such Board of Directors, as the date as of
which the Distribution shall be effected.
“Distribution Record Date” shall mean such date as may be determined by the
Board of Directors of SEACOR or a committee of such Board of Directors, as the
record date for the Distribution.
“Effective Time” shall mean 11:59 p.m., New York City time, on the Distribution
Date.
“Employee Matters Agreement” shall mean the Employee Matters Agreement by and
between SEACOR and Era, which agreement shall be entered into prior to or on the
Distribution Date.
“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, principles of common law,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions (including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601, et. seq.), whether now or hereafter in existence, relating to the
environment, natural resources, human health or safety, endangered or threatened
species of fish, wildlife and plants, or to emissions, discharges or releases of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
(including without limitation indoor or outdoor air, surface water, groundwater
and surface or subsurface soils), or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the investigation,
cleanup or other remediation thereof.
“Era” shall have the meaning set forth in the preamble to this Agreement.
“Era Assets” shall mean the assets of Era.
“Era Business” shall have the meaning set forth in the recitals to this
Agreement.
“Era Common Stock” shall have the meaning set forth in the recitals to this
Agreement.
“Era Group” means Era and each Person that is a Subsidiary of Era immediately
after the Distribution Date.
“Era Indemnitees” shall mean:
(a)Era and each Affiliate thereof after giving effect to the Distribution; and
(b)each of the respective Representatives of any of the entities described in
the immediately preceding clause (a) and each of the heirs, executors,
successors and assigns of any of such Representatives, except in the case of
clauses (a) and (b), the SEACOR Indemnitees; provided, however, that a Person
who was a Representative of Era or an Affiliate thereof may be an Era Indemnitee
in that capacity notwithstanding that such Person may also be a SEACOR
Indemnitee.
“Era Liabilities” shall mean:

2

--------------------------------------------------------------------------------




(a)    any and all Liabilities (other than Taxes that are specifically covered
by the Tax Matters Agreement) that are expressly contemplated by this Agreement
or any Ancillary Agreement (or the schedules hereto or thereto) as Liabilities
to be assumed by Era or any member of the Era Group, and all Liabilities of any
member of the Era Group under this Agreement or any of the Ancillary Agreements;
and
(b)    all Liabilities (other than Taxes that are specifically covered by the
Tax Matters Agreement), if and to the extent relating to, arising out of or
resulting from:
(i)    the ownership or operation of the Era Business (including any
discontinued business or any business which has been sold or transferred), as
conducted at any time prior to, on or after the Distribution Date; or
(ii)    the ownership or operation of any business conducted by Era or any Era
Subsidiary at any time prior to, on or after the Distribution Date.
Notwithstanding the foregoing, the Era Liabilities shall not include any
Liabilities that are expressly contemplated by this Agreement or any Ancillary
Agreement (or the schedules hereto or thereto) as Liabilities of SEACOR.
“Era Marks” shall include all names, logos or trademarks of Era or its
Affiliates, all intellectual property rights therein and all trademarks and
logos comprised of or derivative of any of the foregoing.
“Era Share” shall have the meaning set forth in the recitals to this Agreement.
“Era Subsidiaries” shall mean all of the Subsidiaries of Era.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official, NYSE or other regulatory, administrative or governmental authority.
“Group” shall mean, as applicable, the Era Group or the SEACOR Group.
“Indemnifiable Losses” shall mean any and all Liabilities, costs or expenses
(including out-of-pocket attorneys’ fees and any and all out-of-pocket expenses)
incurred in investigating, preparing for or defending against any Actions or
potential Actions or in settling any Action or potential Action or in satisfying
any judgment, fine, amount or penalty rendered in or resulting from any Action.
“Indemnifying Party” shall have the meaning set forth in Section 3.3(a).
“Indemnitee” shall have the meaning set forth in Section 3.3(a).
“Law” shall mean all laws, statutes and ordinances and all regulations, rules
and other pronouncements of Governmental Authorities having the effect of law of
the United States of America, any foreign country, or any domestic or foreign
state, province, commonwealth, city, country, municipality, territory,
protectorate, possession or similar instrumentality, or any Governmental
Authority thereof.
“Liabilities” shall mean any and all debts, liabilities, obligations,
responsibilities, Losses, damages (whether compensatory, punitive or treble),
fines, penalties and sanctions, absolute or contingent, matured or unmatured,
liquidated or unliquidated, foreseen or unforeseen, joint, several or
individual, asserted or unasserted, accrued or unaccrued, known or unknown,
whenever arising, including without limitation those arising under or in
connection with any Law (including any Environmental Law), Action, threatened
Action, order or consent decree of any Governmental Authority or any award of
any arbitration tribunal, and those arising under any contract, guarantee,
commitment or undertaking, whether sought to be imposed by a Governmental
Authority, private party, or party to this Agreement, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
or otherwise, and including any costs, expenses, interest, attorneys’ fees,
disbursement and expense of counsel, expert and consulting fees and costs
related thereto or to the investigation or defense thereof.

3

--------------------------------------------------------------------------------




“Losses” shall mean all losses, damages, claims, demands, judgments or
settlements of any nature or kind, known or unknown, fixed, accrued, absolute or
contingent, liquidated or unliquidated, including all reasonable costs and
expenses (legal, accounting or otherwise as such costs are incurred) relating
thereto, suffered by an Indemnitee.
“NYSE” shall mean the New York Stock Exchange.
“Outside Notice Date” shall have the meaning set forth in Section 3.3(a).
“Parties” shall have the meaning set forth in the preamble to this Agreement.
“Person” shall mean any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.
“Recapitalization” means the exchange of all shares of Class B Common Stock,
Series A Preferred Stock and Series B Preferred Stock held by SEACOR and
outstanding immediately before the Effective Time for ERA Common Stock.
“Records” shall have the meaning set forth in Section 4.1(a).
“Registration Statement” shall mean the registration statement on Form 10 filed
by Era with the Commission to effect the registration of the Era Shares pursuant
to the Exchange Act.
“Releasee” shall have the meaning set forth in Section 2.13.
“Releasor” shall have the meaning set forth in Section 2.13.
“Representative” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.
“SEACOR” shall have the meaning set forth in the preamble to this Agreement.
“SEACOR Business” shall mean each and every business conducted at any time by
SEACOR or any Subsidiary controlled by SEACOR, except the Era Business.
“SEACOR Common Stock” shall have the meaning set forth in the recitals to this
Agreement.
“SEACOR Group” means SEACOR and each Person that is a Subsidiary of SEACOR
immediately after the Distribution Date.
“SEACOR Indemnitee” shall mean:
(a)    SEACOR and each Affiliate thereof after giving effect to the
Distribution; and
(b)    each of the respective Representatives of any of the entities described
in the immediately preceding clause (a) and each of the heirs, executors,
successors and assigns of any of such Representatives, except in the case of
clauses (a) and (b), the Era Indemnitees; provided, however, that a Person who
was a Representative of SEACOR or an Affiliate thereof may be a SEACOR
Indemnitee in that capacity notwithstanding that such Person may also be an Era
Indemnitee.
“SEACOR Liabilities” shall mean:
(a)    any and all Liabilities (other than Taxes that are specifically covered
by the Tax Matters Agreement) that are expressly contemplated by this Agreement
or any Ancillary Agreement (or the schedules hereto or thereto) as Liabilities
to be assumed by SEACOR and all Liabilities of any member of the SEACOR Group
under this Agreement or any of the Ancillary Agreements; and
(b)    all Liabilities (other than Taxes that are specifically covered by the
Tax Matters Agreement, and other than Liabilities that are Era Liabilities), if
and to the extent relating to, arising out of or resulting from:

4

--------------------------------------------------------------------------------




(iii)    the ownership or operation of the SEACOR Business (including any
discontinued business or any business which has been sold or transferred) as
conducted at any time prior to, on or after the Distribution Date; or
(iv)     the ownership or operation of any business conducted by SEACOR or any
SEACOR Subsidiary at any time prior to, on or after the Distribution Date.
Notwithstanding the foregoing, the SEACOR Liabilities shall not include any
Liabilities that are expressly contemplated by this Agreement or any Ancillary
Agreement (or the schedules hereto or thereto) as Liabilities of Era or any
member of the Era Group.
“SEACOR Marks” shall include all names, logos or trademarks of SEACOR or its
Affiliates (other than Era), all intellectual property rights therein and all
trademarks and logos comprised of or derivative of any of the foregoing.
“SEACOR Subsidiaries” shall mean all of the Subsidiaries of SEACOR.
“Series A Preferred Stock” means the 6% Cumulative Perpetual Preferred Stock,
Series A, par value $0.01 per share, of ERA that will be exchanged for ERA
Common Stock in the Recapitalization.
“Series B Preferred Stock” means the Preferred Stock, Series B, par value $0.01
per share, of ERA that will be exchanged for ERA Common Stock in the
Recapitalization.
“Subsidiary” shall mean with respect to any specified Person, any corporation or
other legal entity of which such Person or any of its Subsidiaries controls or
owns, directly or indirectly, more than 50% of the stock or other equity
interests entitled to vote on the election of members to the board of directors
or similar governing body or, in the case of a Person with no governing body,
more than 50% of the equity or voting interests.
“Tax” shall have the meaning set forth in the Tax Matters Agreement.
“Tax Matters Agreement” shall mean the Tax Matters Agreement by and between
SEACOR and Era, which agreement shall be entered into prior to or on the
Distribution Date.
“Third-Party” shall mean any Person who is not a Party to this Agreement.
“Third-Party Claim” shall have the meaning set forth in Section 3.3(a).
“Transition Services Agreement” shall mean the Transition Services Agreement by
and between SEACOR and Era, which agreement shall be entered into prior to or on
the Distribution Date.
Section 1.2    Reference; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include,” “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation.” Unless the context otherwise requires, references
in this Agreement to Articles, Sections and Schedules shall be deemed to be
references to Articles and Sections of, and Schedules to, this Agreement. Unless
the context otherwise requires, the words “hereof”, “hereby” and “herein” and
words of similar meaning when used in this Agreement refer to this Agreement in
its entirety and not to any particular Article, Section or provision of this
Agreement. Neither this Agreement nor any Ancillary Agreement shall be construed
against either Party as the principal draftsperson hereof or thereof.
ARTICLE II
RECAPITALIZATION, DISTRIBUTION AND
CERTAIN COVENANTS
Section 2.1    Recapitalization and Distribution.
(a) Immediately prior to the Effective Time, the Parties shall consummate the
Recapitalization pursuant to which SEACOR will exchange all of its Class B
Common Stock, Series A Preferred Stock and Series B Preferred Stock for
20,239,698 shares of ERA Common Stock.

5

--------------------------------------------------------------------------------




(b)    On or prior to the Distribution Date, SEACOR shall deliver to SEACOR’s
stock transfer agent (the “Agent”) a single stock certificate representing all
of the issued and outstanding Era Shares, in each case, endorsed by SEACOR in
blank, for the benefit of the holders of SEACOR Common Stock, and SEACOR shall
instruct the Agent to distribute, on or as soon as practicable following the
Distribution Date, such number of the Era Shares to holders of record of shares
of SEACOR Common Stock on the Distribution Record Date, all as further
contemplated by the Registration Statement and hereby. Era shall provide any
share certificates that the Agent shall require in order to effect the
Distribution. The Distribution shall be effective at the Effective Time.
(c)    The Era Shares issued in the Distribution are intended to be distributed
only pursuant to a book entry system. SEACOR shall instruct the Agent to deliver
the Era Shares previously delivered to the Agent to a depositary and to mail to
each holder of record of SEACOR Common Stock on the Distribution Record Date, a
statement of the Era Common Stock credited to such holder’s account. If
following the Distribution a holder of Era Common Stock requests physical
certificates instead of participating in the book entry system, the Agent shall
issue certificates for such shares.
Section 2.2    SEACOR Determinations. SEACOR shall have the sole and absolute
discretion to determine whether to proceed with all or part of the Distribution
and all terms thereof, including the form, structure and terms of any
transaction(s) and/or offering(s) to effect the Distribution and the timing of
and conditions to the consummation of the Distribution. Era shall cooperate with
SEACOR in all respects to accomplish the Distribution and shall, at SEACOR’s
direction, promptly take any and all actions necessary or desirable to effect
the Distribution. SEACOR shall select any investment banker(s), underwriters and
manager(s) in connection with the Distribution, as well as any financial
printer, solicitation and/or exchange agent and outside counsel for SEACOR. Era
acknowledges that it has been afforded the opportunity to seek the advice and
assistance of its own separate counsel in connection with the Distribution and
the negotiation and preparation of this Agreement and the Ancillary Agreements.
Section 2.3    Charter; Bylaws. On or prior to the Distribution Date, Era and
SEACOR shall take all necessary actions to provide for the adoption of the form
of Certificate of Incorporation and Bylaws in substantially the form filed by
Era with the Commission as exhibits to the Registration Statement.
Section 2.4    Directors. On or prior to the Distribution Date, SEACOR and Era
shall have taken all necessary action to cause the Board of Directors of Era to
consist of the individuals identified in the Registration Statement as directors
of Era as of immediately following the Effective Time.
Section 2.5    Election of Officers. On or prior to the Distribution Date, Era
shall take all actions necessary and desirable so that as of the Distribution
Date the officers of Era will be as set forth in the Registration Statement.
Section 2.6    [Intentionally Omitted].
Section 2.7    State Securities Laws. Prior to the Distribution Date, SEACOR and
Era shall take all such action as may be necessary or appropriate under the
securities or blue sky laws of states or other political subdivisions of the
United States of America in order to effect the Distribution.
Section 2.8    Listing Application; Notice to NYSE.
(a)    Prior to the Distribution Date, SEACOR and Era shall prepare and file
with NYSE a listing application and related documents and shall take all such
other actions with respect thereto as shall be necessary or desirable in order
to cause NYSE to list on or prior to the Distribution Date, subject to official
notice of issuance, the Era Shares.
(b)    Prior to the Distribution, SEACOR shall, to the extent possible, give
NYSE not less than 10 days’ advance notice of the Distribution Record Date in
compliance with Rule 10b-17 under the Exchange Act.
Section 2.9    Removal of Certain Guarantees; Releases from Liabilities.
(a)    Except as otherwise specified in any Ancillary Agreement, (i) in the
event that at any time before or after the Distribution Date, SEACOR or Era
identifies any Era Liability for which SEACOR is a guarantor or obligor, Era
shall use its commercially reasonable efforts to have, as quickly as
practicable, SEACOR removed as guarantor of or obligor for any such Liability of
Era, and (ii) in the event that at any time before or after the Distribution
Date, SEACOR or Era identifies any SEACOR Liability for which any member of the
Era Group is a guarantor or obligor, SEACOR shall use its commercially
reasonable efforts

6

--------------------------------------------------------------------------------




to have, as quickly as practicable, such member of the Era Group removed as
guarantor of or obligor for any such Liability of SEACOR.
(b)    If either Party is unable to obtain, or to cause to be obtained, any such
required removal as set forth in Section 2.9(a), the guarantor or obligor shall
continue to be bound as such and, unless not permitted by Law or the terms
thereof, the applicable Party shall use commercially reasonable efforts to cause
the relevant beneficiary to cause one of its Affiliates, as agent or
subcontractor for such guarantor or obligor to pay, perform and discharge fully
all the obligations or other Liabilities of the relevant the guarantor or
obligor thereunder from and after the date hereof.
(c)    If (i) Era is unable to obtain, or to cause to be obtained, any such
required removal as set forth in Section 2.9(a), or (ii) Era Liabilities arise
from and after the Effective Time but before SEACOR, if it is a guarantor or
obligor with reference to any such Era Liability, is removed pursuant to
Section 2.9(a), then SEACOR shall be indemnified by Era for all Liabilities
incurred by it in its capacity as guarantor or obligor. Without limiting the
foregoing, Era shall, or shall cause a member of the Era Group to, reimburse
SEACOR as soon as practicable (but in no event later than 30 days) following
delivery by SEACOR to Era of notice of a payment made pursuant to this
Section 2.9 in respect of Era Liabilities.
(d)    If (i) SEACOR is unable to obtain, or to cause to be obtained, any such
required removal as set forth in Section 2.9(a), or (ii) SEACOR Liabilities
arise from and after the Effective Time but before Era, if it is a guarantor or
obligor with reference to any such Era Liability, is removed pursuant to
Section 2.9(a), then Era shall be indemnified by SEACOR for all Liabilities
incurred by it in its capacity as guarantor or obligor. Without limiting the
foregoing, SEACOR shall, or shall cause a member of the SEACOR Group to,
reimburse Era as soon as practicable (but in no event later than 30 days)
following delivery by Era to SEACOR of notice of a payment made pursuant to this
Section 2.9 in respect of SEACOR Liabilities.
(e)    In the event that at any time before or after the Distribution Date
SEACOR identifies any letters of credit, interest rate or foreign exchange
contracts, surety bonds or other contracts (excluding guarantees) that relate to
the Era Business but for which a member of the SEACOR group has contingent,
secondary, joint, several or other Liability of any nature whatsoever, Era
shall, at its expense, take such actions and enter into such agreements and
arrangements as SEACOR may reasonably request to effect the release or
substitution of SEACOR (or a member of the SEACOR Group).
(f)    In the event that at any time before or after the Distribution Date Era
identifies any letters of credit, interest rate or foreign exchange contracts,
surety bonds or other contracts (excluding guarantees) that relate primarily to
the SEACOR Business but for which a member of the Era Group has contingent,
secondary, joint, several or other Liability of any nature whatsoever, SEACOR
shall, at its expense, take such actions and enter into such agreements and
arrangements as Era may reasonably request to effect the release or substitution
of Era (or a member of the Era Group).
(g)    At and after the Effective Time, the Parties shall use commercially
reasonable efforts to obtain, or cause to be obtained, any consent, substitution
or amendment required to novate, assign or extinguish all Era Liabilities and
SEACOR Liabilities of any nature whatsoever transferred under this Agreement or
an Ancillary Agreement, or to obtain in writing the unconditional release of the
assignor so that in each such case, SEACOR (or an appropriate member of the
SEACOR Group) shall be solely responsible for the SEACOR Liabilities and Era (or
an appropriate member of the Era Group) shall be solely responsible for the Era
Liabilities; provided, however, that no Party shall be obligated to pay any
consideration therefor (except for filing fees or other similar charges) to any
Third Party from whom such consent, substitution, amendment or release is
requested. Whether or not any such consent, substitution, amendment or release
is obtained, nothing in this Section 2.9 shall in any way limit the obligations
of the parties under Article III. If, as and when it becomes possible to
delegate, assign, novate or extinguish any Era Liabilities or SEACOR Liabilities
in accordance with the terms hereof, the Parties shall promptly sign all such
documents and perform all such other acts as may be necessary to give effect to
such delegation, novation, extinction or other release; provided, however, than
no Party shall be obligated to pay any consideration therefor.
Section 2.10    Corporate Names; Trademarks. Except as otherwise specifically
provided in any Ancillary Agreement or in any other agreement to which a member
of the SEACOR Group and a member of the Era Group are parties:
(a)    as soon as reasonably practicable after the Distribution Date but in any
event within six months thereafter, Era will, at its own expense, remove (or, if
necessary, on an interim basis, cover up) any and all exterior signs and other
identifiers located on any of its property or premises or on the property or
premises used by it or its Subsidiaries which refer or pertain to the SEACOR
Marks or which include the SEACOR Marks;
(b)    as soon as is reasonably practicable after the Distribution Date but in
any event within six months thereafter, Era will, and will cause the Era
Subsidiaries to, remove, at their own expense, from all letterhead, envelopes,
invoices and other

7

--------------------------------------------------------------------------------




communications media of any kind, the SEACOR Marks (except that Era shall not be
required to take any such action with respect to materials in the possession of
customers);
(c)    as soon as reasonably practicable after the Distribution Date but in any
event within six months thereafter, SEACOR will, at its own expense, remove (or,
if necessary, on an interim basis, cover up) any and all exterior signs and
other identifiers located on any of its property or premises or on the property
or premises used by it or its Subsidiaries which refer or pertain to the Era
Marks or which include the Era Marks; and
(d)    as soon as is reasonably practicable after the Distribution Date but in
any event within six months thereafter, SEACOR will, and will cause the SEACOR
Subsidiaries to, remove, at their own expense, from all letterhead, envelopes,
invoices and other communications media of any kind, the Era Marks (except that
SEACOR shall not be required to take any such action with respect to materials
in the possession of customers).
Section 2.11    Ancillary Agreements. Prior to the Distribution Date, each of
SEACOR and Era shall enter into the Ancillary Agreements and any other
agreements in respect of the Distribution reasonably necessary or appropriate in
connection with the transactions contemplated hereby and thereby.
Section 2.12    Acknowledgment by Era. Era, on behalf of itself and all members
of the Era Group, acknowledges, understands and agrees that, except as expressly
set forth herein or in any Ancillary Agreement, (a) none of SEACOR or any other
Person has, in this Agreement or in any other agreement or document, or
otherwise made any representation or warranty of any kind whatsoever, express or
implied, to Era or any member of the Era Group or to any director, officer,
employee or agent thereof in any way with respect to any of the transactions
contemplated hereby or the business, assets, condition or prospects (financial
or otherwise) of, or any other matter involving, the assets, Liabilities or
businesses of SEACOR or any member of the SEACOR Group, Era or any member of the
Era Group, any Era Assets, any Era Liabilities or the Era Business and (b) none
of SEACOR or any other Person has made or makes any representation or warranty
with respect to the Distribution or the entering into of this Agreement or the
Ancillary Agreements or the transactions contemplated hereby and thereby. Except
as expressly set forth herein or in any other Ancillary Agreement, Era and each
member of the Era Group shall bear the economic and legal risk that the Era
Assets shall prove to be insufficient or that the title of any member of the Era
Group to any Era Assets shall be other than good and marketable and free from
encumbrances. The provisions of any related assignment agreement or other
related documents are expressly subject to this Section 2.12 and to
Section 2.13.
Section 2.13    Release. Era agrees that for itself and for its predecessors,
Subsidiaries, departments, divisions and sections and for their successors,
Affiliates, heirs, assigns, executors, administrators, Representatives, partners
and stockholders, (individually, each a “Releasor” and collectively, the
“Releasors”), in consideration for the obligations and agreements of SEACOR
hereunder, that, effective as of the Effective Time, it shall, through no
further act of such Releasee, release, waive and forever discharge SEACOR and
its predecessors, Subsidiaries, departments, divisions, sections, successors,
Affiliates, heirs, assigns, executors, administrators, Representatives, partners
and stockholders (individually, each a “Releasee” and collectively, the
“Releasees”) from, and shall, in addition to other obligations under
Article III, indemnify and hold harmless all such Persons against and from, all
Liabilities of every name and nature, in law or equity, known or unknown, which
against any Releasee, a Releasor ever had, now has or hereafter can, shall or
may have by reason of any matter, act, omission, conduct, transaction or
occurrence from the beginning of the world up to and including the Distribution
Date for, upon, by reason of, asserted in or arising out of, or related to:
(a)    The management of the business and affairs of Era (and its predecessors,
Subsidiaries and Affiliates) and the Era Business on or prior to the
Distribution Date;
(b)    The terms of this Agreement, the Ancillary Agreements, the Distribution,
the Certificate of Incorporation or the Bylaws of Era; and
(c)    Any other decision that may have been made, or any action taken, relating
to Era (and its predecessors, subsidiaries and Affiliates) or the Distribution.
The term “Releasee” is expressly intended to include any person who served as an
incorporator, director, officer, employee, agent or attorney of Era on or prior
to the Distribution Date at the request of SEACOR. Each Releasor expressly
covenants and agrees never to institute, or participate (including as a member
of a class) in, any Action against any Releasee, in any court or forum, directly
or indirectly, regarding or relating to the matters released through this
Release, and further covenants and agrees that this Release is a bar to any such
Action. For the avoidance of doubt, the purpose of this Section 2.13 is to make
clear the intent of the Parties that, following the Distribution Date, the only
Liability that any Releasee shall have to any Releasor shall be its obligation

8

--------------------------------------------------------------------------------




to perform its obligations under and pursuant to the terms of this Agreement,
the Ancillary Agreements and any other agreements to which the Releasee and the
Releasor are parties and there shall be no Liability in respect of any event,
occurrence, action or inaction on or prior to the Distribution Date. This
Release shall not extend to any Liabilities owed by a Releasee to a Releasor in
the Releasor’s capacity as a director, officer, employee or other Representative
or stockholder of Releasee nor shall it release any Liabilities or obligations
under this Agreement or any Ancillary Agreements or any other agreements to
which the Releasee and the Releasor are parties.
Section 2.14    Discharge of Liabilities. Except as otherwise expressly provided
herein or in any of the Ancillary Agreements:
(a)    From and after the Effective Time, (i) SEACOR shall, and shall cause each
member of the SEACOR Group to, assume, pay, perform and discharge all SEACOR
Liabilities in the ordinary course of business, consistent with past practice
and (ii) Era shall, and shall cause each member of the Era Group to, assume,
pay, perform and discharge all Era Liabilities in the ordinary course of
business, consistent with past practice. The agreements in this Section 2.14 are
made by each Party for the sole and exclusive benefit of the other Party. To the
extent reasonably requested to do so by the other Party, each Party agrees to
execute and deliver such documents, in a form reasonably satisfactory to such
Party, as may be reasonably necessary to evidence the assumption of any
Liabilities hereunder.
(b)    All intercompany trade, accounts receivable and accounts payable between
any member of the SEACOR Group and any member of the Era Group in existence at
the Effective Time shall be paid and performed in accordance with their terms.
Section 2.15    Further Assurances. If at any time after the Effective Time any
further action is reasonably necessary or desirable to carry out the purposes of
this Agreement and the Ancillary Agreements, the proper officers of each Party
shall take all such necessary action and do and perform all such acts and
things, and execute and deliver all such agreements, assurances to the extent
reasonably requested to do so by the other Party, each Party agrees to execute
and deliver such documents, in a form reasonably satisfactory to such Party, as
may be reasonably necessary to evidence the assumption of any Liabilities
hereunder. Without limiting the foregoing, each Party shall use its commercially
reasonable efforts promptly to obtain all consents and approvals, to enter into
all agreements and to make all filings and applications that may be required for
the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements, including all applicable filings with, and approvals from,
any Governmental Authority.
ARTICLE III
INDEMNIFICATION
Section 3.1    Indemnification by SEACOR. Except as otherwise specifically set
forth in any provision of this Agreement from and after the Distribution Date,
SEACOR shall indemnify, defend and hold harmless the Era Indemnitees from and
against any and all Indemnifiable Losses of the Era Indemnitees to the extent
arising out of, by reason of or otherwise in connection with (a) the SEACOR
Liabilities or alleged SEACOR Liabilities, including any breach by SEACOR of any
provision of this Section 3.1 and (b) any breach by any member of the SEACOR
Group of this Agreement. This Agreement is not intended to address, and should
not be interpreted to address, the matters specifically and expressly covered by
the Ancillary Agreements unless such Ancillary Agreement expressly provides that
this Agreement applies to any matter in such Ancillary Agreement.
Section 3.2    Indemnification by Era. Except as otherwise specifically set
forth in any provision of this Agreement, from and after the Distribution Date,
Era shall indemnify, defend and hold harmless the SEACOR Indemnitees from and
against any and all Indemnifiable Losses of the SEACOR Indemnitees to the extent
arising out of, by reason of or otherwise in connection with (a) the Era
Liabilities or alleged Era Liabilities, including any breach by any member of
the Era Group of any provision of this Section 3.2 and (b) any breach by any
member of the Era Group of this Agreement. This Agreement is not intended to
address, and should not be interpreted to address, the matters specifically and
expressly covered by the Ancillary Agreements unless such Ancillary Agreement
expressly provides that this Agreement applies to any matter in such Ancillary
Agreement.
Section 3.3    Procedures for Indemnification.
(a)    
(i)     If a claim or demand is made by a Third Party against an Era Indemnitee
or a SEACOR Indemnitee (each, an “Indemnitee”) (a “Third-Party Claim”) as to
which such Indemnitee is entitled to indemnification pursuant to this Agreement,
such Indemnitee shall notify the Party which is or may be required pursuant to
Section 3.1 or Section 3.2 hereof to make such indemnification (the
“Indemnifying Party”) in writing, and in reasonable detail, of the Third-Party
Claim promptly (and in

9

--------------------------------------------------------------------------------




any event by the date (the “Outside Notice Date”) that is the 15th Business Day
after receipt by such Indemnitee of written notice of the Third-Party Claim);
provided, however, that failure to give such notification shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
shall have been actually prejudiced as a result of such failure.
(ii)    Thereafter, the Indemnitee shall deliver to the Indemnifying Party,
promptly (and in any event within 10 Business Days after the Indemnitee’s
receipt thereof), copies of all notices and documents (including court papers)
received by the Indemnitee relating to the Third Party Claim. Notice under this
Section 3.3 shall be provided in accordance with Section 5.6. For the avoidance
of doubt, knowledge of a Third Party Claim by a Person who is an officer or
director of both SEACOR and Era shall not constitute notice for purposes of this
Section 3.3.
(iii)    If a Third Party Claim is made against an Indemnitee, the Indemnifying
Party shall be entitled to participate in the defense thereof and, if it so
chooses and irrevocably acknowledges without condition or reservation its
obligation to fully indemnify the Indemnitee therefor, to assume the defense
thereof with counsel selected by the Indemnifying Party; provided, however, that
such counsel is not reasonably objected to by the Indemnitee. Should the
Indemnifying Party so elect to assume the defense of a Third Party Claim, the
Indemnifying Party shall, within 30 days (or sooner if the nature of the Third
Party Claim so requires), notify the Indemnitee of its intent to do so, and the
Indemnifying Party shall thereafter not be liable to the Indemnitee for legal or
other expenses subsequently incurred by the Indemnitee in connection with the
defense thereof; provided, however, that such Indemnitee shall have the right to
employ counsel to represent such Indemnitee if, in such Indemnitee’s reasonable
judgment, (A) a conflict of interest between such Indemnitee and such
Indemnifying Party exists in respect of such claim which would make
representation of both such parties by one counsel inappropriate or (b) the
Third-Party Claim involves substantially different defenses for the Indemnifying
Party and the Indemnified Party, and in such event the fees and expenses of such
single separate counsel shall be paid by such Indemnifying Party. If the
Indemnifying Party assumes such defense, the Indemnitee shall have the right to
participate in the defense thereof and to employ counsel, subject to the proviso
of the preceding sentence, at its own expense, separate from the counsel
employed by the Indemnifying Party, it being understood that the Indemnifying
Party shall control such defense. The Indemnifying Party shall be liable for the
fees and expenses of counsel employed by the Indemnitee for any period during
which the Indemnifying Party has failed to assume the defense thereof (other
than during the period prior to the time the Indemnitee shall have given notice
of the Third Party Claim as provided above).
(iv)    If the Indemnifying Party shall have assumed the defense of a Third
Party Claim, in no event will the Indemnitee admit any liability with respect
to, or settle, compromise or discharge, any Third Party Claim without the
Indemnifying Party’s prior written consent; provided, however, that the
Indemnitee shall have the right to settle, compromise or discharge such Third
Party Claim without the consent of the Indemnifying Party if the Indemnitee
releases the Indemnifying Party from its indemnification obligation hereunder
with respect to such Third Party Claim and such settlement, compromise or
discharge would not otherwise adversely affect the Indemnifying Party. The
Indemnitee will agree to any settlement, compromise or discharge of a Third
Party Claim that the Indemnifying Party may recommend and that by its terms
obligates the Indemnifying Party to pay the full amount of the Liability in
connection with such Third Party Claim and releases the Indemnitee completely in
connection with such Third Party Claim and that would not otherwise adversely
affect the Indemnitee and does not include a statement or admission of fault,
culpability or failure to act by or on behalf of the Indemnitee. If an
Indemnifying Party elects not to assume the defense of a Third Party Claim, or
fails to notify an Indemnitee of its election to do so as provided herein, such
Indemnitee may compromise, settle or defend such Third Party Claim; provided
that the Indemnitee shall not compromise or settle such Third Party Claim
without the consent of the Indemnifying Party, which consent is not to be
unreasonably withheld.
(v)    Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any Third Party Claim (and shall be liable for
the fees and expenses of counsel incurred by the Indemnitee in defending such
Third Party Claim) if the Third Party Claim seeks an order, injunction or other
equitable relief or relief for other than money damages against the Indemnitee
which the Indemnitee reasonably determines, after conferring with its counsel,
cannot be separated from any related claim for money damages. If such equitable
relief or other relief portion of the Third Party Claim can be so separated from
that for money damages, the Indemnifying Party shall be entitled to assume the
defense of the portion relating to money damages.
(b)    In the event of payment by an Indemnifying Party to any Indemnitee in
connection with any Third Party Claim, such Indemnifying Party shall be
subrogated to and shall stand in the place of such Indemnitee as to any events
or circumstances in respect of which such Indemnitee may have any right or claim
relating to such Third-Party Claim against any claimant or plaintiff asserting
such Third Party Claim. Such Indemnitee shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right or claim.

10

--------------------------------------------------------------------------------




(c)    Era shall, and shall cause the other Era Indemnitees to, and SEACOR
shall, and shall cause the other SEACOR Indemnitees to, cooperate as may
reasonably be required in connection with the investigation, defense and
settlement of any Third Party Claim. In furtherance of this obligation, the
Parties agree that if an Indemnifying Party chooses to defend or to compromise
or settle any Third Party Claim, SEACOR or Era, as the case may be, shall use
its reasonable best efforts to make available to the other Party, upon written
request, the former and then current directors, officers, employees and agents
of SEACOR or any member the Era Group (as applicable) as witnesses and any
Records or other documents within its control or which it otherwise has the
ability to make available, to the extent that any such Person, Records or other
documents may reasonably be required in connection with such defense, settlement
or compromise. At the request of an Indemnifying Party, an Indemnitee shall
enter into a reasonably acceptable joint defense agreement.
(d)    The remedies provided in this Article III shall be cumulative and shall
not preclude assertion by any Indemnitee of any other rights or the seeking of
any and all other remedies against any Indemnifying Party.
Section 3.4    Indemnification Payments.
(a)    Indemnification required by this Article III shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or an Indemnifiable Loss is incurred. If
the Indemnifying Party fails to make an indemnification payment required by this
Article III within 30 days after receipt of a bill therefore or notice that an
Indemnifiable Loss has been incurred, the Indemnifying Party shall also be
required to pay interest on the amount of such indemnification payment, from the
date of receipt of the bill or notice of the Indemnified Loss to but not
including the date of payment, at the Applicable Rate.
(b)    The amount of any claim by an Indemnitee under this Agreement shall be
reduced to reflect any insurance proceeds actually received (net of costs or any
mandatory premium increases) by any Indemnitee that result from the
Indemnifiable Losses that gave rise to such indemnity. Notwithstanding the
foregoing, no Indemnitee will be obligated to seek recovery for any
Indemnifiable Losses from any Third Party before seeking indemnification under
this Agreement and in no event will an Indemnifying Party's obligation to
indemnify and hold harmless any Indemnitee pursuant to this Agreement be
conditioned upon the status of the recovery of any offsetting amounts from any
such Third Party.
(c)    For all Tax purposes and to the extent permitted by applicable Law, the
Parties hereto shall treat any payment made pursuant to this Article III as a
capital contribution or a distribution, as the case may be, immediately prior to
the Distribution.
ARTICLE IV
ACCESS TO INFORMATION
Section 4.1    Provision of Corporate Records.
(a)    Except as specifically provided in Article III (in which event the
provisions of such Article will govern), at all times from and after the
Distribution Date, upon the prior written request by Era for specific and
identified agreements, documents, books, records or files including accounting
and financial records (collectively, “Records”) which relate to Era or the
conduct of the Era Business up to the Effective Time, or which Era determines
are necessary or advisable in order for Era to prepare its financial statements
and any reports or filings to be made with any Governmental Authority, SEACOR
shall arrange, as soon as reasonably practicable following the receipt of such
request, to provide appropriate copies of such Records (or the originals thereof
if Era has a reasonable need for such originals) in the possession or control of
SEACOR, but only to the extent such items are not already in the possession or
control of the requesting Party.
(b)    Except as specifically provided in Article III (in which event the
provisions of such Article will govern), at all times from and after the
Distribution Date, upon the prior written request by SEACOR for specific and
identified Records which relate to SEACOR or the conduct of the SEACOR Business
up to the Effective Time, or which SEACOR determines are necessary or advisable
(i) for use in any Action or in to satisfy audit, accounting, claims,
regulatory, litigation or other similar legal or regulatory requirements or (ii)
to comply with reporting, disclosure, filing or other requirements imposed on
SEACOR or its Affiliates (including without limitation under applicable
securities and tax laws) by a Governmental Authority, Era shall arrange, as soon
as reasonably practicable following the receipt of such request, to provide
appropriate copies of such Records (or the originals thereof if SEACOR has a
reasonable need for such originals) in the possession or control of Era or any
of the Era Subsidiaries, but only to the extent such items are not already in
the possession or control of the requesting Party.
Section 4.2    Access to Information. Except as specifically provided in
Article III (in which event the provisions of such Article will govern), from
and after the Distribution Date, each of SEACOR and Era shall afford to the
other and its authorized

11

--------------------------------------------------------------------------------




Representatives reasonable access during normal business hours, subject to
appropriate restrictions for classified, privileged or confidential information,
to the Representatives, properties, and Records of, in the possession of or in
the control of the non-requesting Party and its Subsidiaries insofar as such
access is reasonably required by the requesting Party and relates to such other
Party or the conduct of its business prior to the Effective Time.
Section 4.3    Witnesses; Documents and Cooperation in Actions.
(a)    At all times from and after the Distribution Date, each of SEACOR and Era
shall use their commercially reasonable efforts to make available to the other,
upon reasonable written request, its and its Subsidiaries’ former and then
current Representatives as witnesses and any Records within its control or which
it otherwise has the ability to make available, to the extent that such Persons
or Records may reasonably be required in connection with the prosecution or
defense of any Action in which the requesting Party may from time to time be
involved. This provision shall not apply to any Action brought by one Party
against another Party (as to which production of documents and witnesses shall
be governed by applicable discovery rules).
(b)    Without limiting any provision of this Section 4.3, the Parties shall,
and shall cause the members of their respective Groups to, cooperate and
consult, to the extent reasonably necessary with respect to any Actions.
(c)    In connection with any matter contemplated by this Section 4.3, the
Parties will enter into a mutually acceptable joint defense agreement so as to
maintain to the extent practicable any applicable attorney-client privilege or
work product immunity of any member of the SEACOR Group and any member of the
Era Group.
Section 4.4    Confidentiality.
(a)    SEACOR and the SEACOR Subsidiaries on the one hand, and Era and the Era
Subsidiaries on the other hand, shall not use or permit the use of and shall
keep, and shall cause their respective Representatives to keep, confidential all
information concerning the other Party in their possession, their custody or
under their control to the extent such information, (i) relates to or was
acquired during the period up to the Effective Time, (ii) relates to any
Ancillary Agreement, (iii) is obtained in the course of performing services for
the other Party pursuant to any Ancillary Agreement or (iv) is based upon or is
derived from information described in the preceding clauses (i), (ii) or (iii),
and each Party shall not (without the prior written consent of the other)
otherwise release or disclose such information to any other Person, except such
Party’s auditors, attorneys, consultants and advisors, unless compelled to
disclose such information by judicial or administrative process or unless such
disclosure is required by Law and such Party has used commercially reasonable
efforts to consult with the other affected Party or Parties prior to such
disclosure. Each Party shall be deemed to have satisfied its obligation to hold
confidential any information concerning or owned by the other Party or such
Party’s Group, if it exercises the same care as it takes to preserve
confidentiality for its own similar information. The covenants in this
Section 4.4 shall survive the transactions contemplated by this Agreement and
shall continue indefinitely; provided, however, that the covenants in this
Section 4.4 shall terminate with respect to any information not constituting a
trade secret under applicable Law on the fourth anniversary of the later of the
Distribution Date or the date on which the Party subject to such covenants with
respect to such information receives it (but any such termination shall not
terminate or otherwise limit any other covenant or restriction regarding the
disclosure or use of such information under any Ancillary Agreement or other
agreement, instrument or legal obligation). This Section 4.4 shall not apply to
information (a) that has been in the public domain through no fault of such
Party, (b) that has been later lawfully acquired from other sources by such
Party, provided that such source is not and was not bound by a confidentiality
agreement, (c) the use or disclosure of which is permitted by this Agreement or
any other Ancillary Agreement or any other agreement entered into pursuant
hereto, (d) that is immaterial and its disclosure is required as part of the
conduct of that Party’s business and would not reasonably be expected to be
detrimental to the interests of the other Party or (e) that the other Party has
agreed in writing may be so used or disclosed.
(b)    If any Party, or any member of such Party’s Group, either determines that
it is required to disclose pursuant to applicable Law, or receives any demand
under lawful process or from any Governmental Authority to disclose or provide,
information of the other Party (or any member of such Party’s Group) that is
subject to the confidentiality provisions of Section 4.4(a), such Party shall
notify the other Party prior to disclosing or providing such information and
shall cooperate at the expense of the requesting Party in seeking any reasonable
protective arrangements requested by such other Party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide such
information if and to the extent required by such Law or by lawful process or
such Governmental Authority; provided, however, that the Person shall only
disclose such portion of the information as required to be disclosed or
provided.
Section 4.5    Privileged Matters. Except as may be otherwise provided in an
Ancillary Agreement, the Parties recognize that legal and other professional
services that have been and will be provided prior to the Distribution Date have
been and will be rendered for the benefit of the members of the SEACOR Group and
the members of the Era Group, and that each of

12

--------------------------------------------------------------------------------




the members of the SEACOR Group, and each of the members of the Era Group should
be deemed to be the client for the purposes of asserting all privileges which
may be asserted under applicable Law. To allocate the interests of each Party in
the information as to which any Party is entitled to assert a privilege, the
Parties agree as follows:
(a)    SEACOR shall be entitled, in perpetuity, to control the assertion or
waiver of all privileges in connection with privileged information which relates
solely to the SEACOR Business (other than with respect to Liabilities as to
which Era is required to provide indemnification under Article III), whether or
not the privileged information is in the possession of or under the control of
SEACOR, Era or any member of either Party’s Group. SEACOR shall also be
entitled, in perpetuity, to control the assertion or waiver of all privileges in
connection with privileged information that relates solely to the subject matter
of any claims constituting SEACOR Liabilities, or other Liabilities as to which
it is required to provide indemnification under Article III, now pending or
which may be asserted in the future, whether or not the privileged information
is in the possession of or under the control of SEACOR, Era or any member of
either Party’s Group.
(b)    Era shall be entitled, in perpetuity, to control the assertion or waiver
of all privileges in connection with privileged information which relates solely
to the Era Business (other than with respect to Liabilities as to which SEACOR
is required to provide indemnification under Article III), whether or not the
privileged information is in the possession of or under the control of SEACOR,
Era or any member of either Party’s Group. Era shall also be entitled, in
perpetuity, to control the assertion or waiver of all privileges in connection
with privileged information which relates solely to the subject matter of any
claims constituting Era Liabilities, or other liabilities as to which it is
required to provide indemnification under Article III, now pending or which may
be asserted in the future, in any lawsuits or other proceedings initiated
against or by Era, whether or not the privileged information is in the
possession of or under the control of SEACOR, Era or any member of either
Party’s Group.
(c)    The Parties agree that they shall have a shared privilege, with equal
right to assert or waive, subject to the restrictions in this Section 4.5, with
respect to all privileges not allocated pursuant to the terms of Sections 4.5(a)
and (b).
(d)    No Party may waive any privilege which could be asserted under any
applicable Law, and in which the other Party has a shared privileged, without
the consent of the other Party, which consent shall not be unreasonably withheld
or delayed, except to the extent reasonably required in connection with any
Third-Party Claims or as provided in subsection (e) below. Consent shall be in
writing, or shall be deemed to be granted unless written objection is made
within 20 days after notice upon the other Party requesting such consent.
(e)    In the event of any litigation or dispute between or among the Parties,
any Party and a Subsidiary of the other Party, or a Subsidiary of one Party and
a Subsidiary of the other Party, either such Party may waive a privilege in
which the other Party has a shared privilege, without obtaining the consent of
the other Party, provided, however, that such waiver of a shared privilege shall
be effective only as to the use of information with respect to the litigation or
dispute between the Parties and/or their Subsidiaries, and shall not operate as
a waiver of the shared privilege with respect to any Third-Party Claims.
(f)    If a dispute arises between or among the Parties or their respective
Subsidiaries regarding whether a privilege should be waived to protect or
advance the interest of any Party, each Party agrees that it shall negotiate in
good faith, shall endeavor to minimize any prejudice to the rights of the other
Party, and shall not unreasonably withhold consent to any request for a waiver
by the other Party. Each Party hereto specifically agrees that it will not
withhold consent to a waiver for any purpose except to protect its own
legitimate interests.
(g)    Upon receipt by any Party or by any Subsidiary thereof of any subpoena,
discovery or other request which arguably calls for the production or disclosure
of information subject to a shared privilege or as to which another Party has
the sole right hereunder to assert a privilege, or if any Party obtains
knowledge that any of its or any of its Subsidiaries’ current or former
Representatives have received any subpoena, discovery or other request which
arguably calls for the production or disclosure of such privileged information,
such Party shall promptly notify the other Party of the existence of the request
and shall provide the other Party a reasonable opportunity to review the
information and to assert any rights it or they may have under this Section 4.5
or otherwise to prevent the production or disclosure of such privileged
information.
(h)    The transfer of all Records and other information pursuant to this
Agreement is made in reliance on the agreement of SEACOR and Era, as set forth
in Sections 4.2, 4.4 and 4.5, to maintain the confidentiality of privileged
information and to assert and maintain all applicable privileges. The access to
information being granted pursuant to Sections 4.1, 4.2, and 4.3 hereof, the
agreement to provide witnesses and individuals pursuant to Sections 4.2 and 4.3
hereof, the furnishing of notices and documents and other cooperative efforts
contemplated by Section 4.3 hereof, and the transfer of privileged information
between and among the Parties and their respective Subsidiaries, Affiliates and
Representatives pursuant to this Agreement shall not be deemed a waiver of any
privilege that has been or may be asserted under this Agreement or otherwise.

13

--------------------------------------------------------------------------------




Section 4.6    Ownership of Information. Any information owned by one Party or
any of its Subsidiaries that is provided to a requesting Party pursuant to
Article III or this Article IV shall be deemed to remain the property of the
providing Person. Unless specifically set forth herein, nothing contained in
this Agreement shall be construed as granting or conferring rights of license or
otherwise in any such information.
Section 4.7    Cost of Providing Records and Information. A Party requesting
Records, information or access to Representatives, witnesses or properties,
under Articles III or IV, agrees to reimburse the other Party and its
Subsidiaries for the reasonable out-of-pocket costs, if any, incurred in seeking
to satisfy the request of the requesting Party.
Section 4.8    Retention of Records. Except (a) as provided in the Tax Matters
Agreement or (b) when a longer retention period is otherwise required by Law or
agreed to in writing, the SEACOR Group and the Era Group shall retain all
Records relating to the SEACOR Business and the Era Business as of the Effective
Time for the periods of time provided in each Party’s record retention policy
(with respect to the documents of such party and without regard to the
Distribution or its effects) as in effect on the Distribution Date.
Notwithstanding the foregoing, in lieu of retaining any specific Records, SEACOR
or Era may offer in writing to deliver such Records to the other and, if such
offer is not accepted within 90 days, the offered Records may be destroyed or
otherwise disposed of at any time. If a recipient of such offer shall request in
writing prior to the scheduled date for such destruction or disposal that any of
Records proposed to be destroyed or disposed of be delivered to such requesting
Party, the Party proposing the destruction or disposal shall promptly arrange
for delivery of such of the Records as was requested (at the cost of the
requesting Party).
Section 4.9    Other Agreements Providing for Exchange of Information. The
rights and obligations granted under this Article IV are subject to any specific
limitations, qualifications or additional provisions on cooperation, access to
information, privilege and the sharing, exchange or confidential treatment of
information set forth in any Ancillary Agreement or in any other agreement to
which a member of the SEACOR Group and a member of the Era Group are parties.
Section 4.10    Policies and Best Practices. Without representation or warranty,
Era and SEACOR shall continue to be permitted to share, on a confidential basis,
“best practices” information and materials (such as policies, workflow templates
and standard form contracts).
Section 4.11    Compliance with Laws and Agreements. Nothing in this Article IV
shall be deemed to require any Person to provide any information if doing so
would, in the opinion of counsel to such Person, be inconsistent with any legal
or constitutional obligation applicable to such Person.
ARTICLE V MISCELLANEOUS
Section 5.1    Complete Agreement; Construction. This Agreement, including the
Schedules, and the Ancillary Agreements shall constitute the entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter.
Section 5.2    Ancillary Agreements. Except as may be expressly stated herein,
this Agreement is not intended to address, and should not be interpreted to
address, the matters specifically and expressly covered by the Ancillary
Agreements.
Section 5.3    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.
Section 5.4    Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution Date.
Section 5.5    Distribution Expenses. Except as otherwise expressly set forth in
this Agreement or any Ancillary Agreement, all costs and expenses incurred on or
prior to the Distribution Date (whether or not paid on or prior to the
Distribution Date) in connection with the preparation, execution, delivery,
printing and implementation of this Agreement and any Ancillary Agreement, the
Registration Statement, the Distribution and the consummation of the
transactions contemplated thereby, shall be charged to and paid by SEACOR. Such
expenses shall be deemed to be SEACOR Liabilities. Except as otherwise set forth
in this Agreement or any Ancillary Agreement, each Party shall bear its own
costs and expenses incurred after the Distribution Date. Any amount or expense
to be paid or reimbursed by any Party to any other Party shall be so paid or
reimbursed promptly after the existence and amount of such obligation is
determined and written demand therefor is made.

14

--------------------------------------------------------------------------------




Section 5.6    Notices. All notices and other communications hereunder shall be
in writing, shall reference this Agreement and shall be hand delivered or mailed
by registered or certified mail (return receipt requested) to the Parties at the
following addresses (or at such other addresses for a Party as shall be
specified by like notice) and will be deemed given on the date on which such
notice is received:
To SEACOR:
SEACOR Holdings Inc.
2200 Eller Drive
P.O. Box 13038
Fort Lauderdale, FL 33316
Attention: General Counsel
To Era:
Era Group Inc.
818 Town & Country Blvd.
Suite 200
Houston, TX 77024
Attention: General Counsel
Section 5.7    Waivers. The failure of any Party to require strict performance
by any other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.
Section 5.8    Amendments. Subject to the terms of Sections 5.11 and 5.13
hereof, this Agreement may not be modified or amended except by an agreement in
writing signed by each of the Parties.
Section 5.9    Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any Party without the prior written consent
of the other Party, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void; provided, however, that
either Party may assign this Agreement to a purchaser of all or substantially
all of the properties and assets of such Party so long as such purchases
expressly assumes, in a written instrument in form reasonably satisfactory to
the non-assigning Party, the due and punctual performance or observance of every
agreement and covenant of this Agreement on the part of the assigning Party to
be performed or observed.
Section 5.10    Successors and Assigns. The provisions to this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.
Section 5.11    Termination. This Agreement (including Article III hereof) may
be terminated and the Distribution may be amended, modified or abandoned at any
time prior to the Distribution by and in the sole discretion of SEACOR without
the approval of Era or the stockholders of SEACOR. In the event of such
termination, no Party shall have any liability of any kind to any other Party or
any other Person. After the Distribution, this Agreement may not be terminated
except by an agreement in writing signed by the Parties; provided, however, that
Article III shall not be terminated or amended after the Distribution in respect
of a Third Party beneficiary thereto without the consent of such Person.
Section 5.12    Subsidiaries. Each of the Parties shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any entity that is contemplated
to be a Subsidiary of such Party after the Distribution Date.
Section 5.13    Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and their respective Subsidiaries and Affiliates and
shall not be deemed to confer upon any other Person any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to this Agreement.
Section 5.14    Title and Headings. Titles and headings to Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.
Section 5.15    Schedules. The Schedules shall be construed with and as an
integral part of this Agreement to the same extent (except as set forth in the
last sentence of Section 5.1) as if the same had been set forth verbatim herein.

15

--------------------------------------------------------------------------------




Section 5.16    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.
Section 5.17    Waiver of Jury Trial. The Parties hereby irrevocably waive any
and all right to trial by jury in any legal proceeding arising out of or related
to this Agreement.
Section 5.18    Specific Performance. From and after the Distribution, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party to
this Agreement who is or is to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
Law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that, from and after the Distribution, the remedies at Law for any
breach or threatened breach of this Agreement, including monetary damages, are
inadequate compensation for any loss, that any defense in any action for
specific performance that a remedy at Law would be adequate is hereby waived,
and that any requirements for the securing or posting of any bond with such
remedy are hereby waived.
Section 5.19    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.
SEACOR HOLDINGS INC.
By: /s/ Richard J. Ryan     
Name:    Richard J. Ryan
Title:    Senior Vice President and Chief Financial Officer
ERA GROUP INC.
By: /s/ Sten L. Gustafson     
Name:    Sten L. Gustafson
Title:    Chief Executive Officer




























































[Signature Page to Distribution Agreement]





17